04/16/2020



                                                                                             Case Number: DA 20-0094




                IN THE SUPREME COURT OF THE STATE OF MONTANA
                             Supreme Court Cause No.
                                   DA 20-0094


MILLIGAN ACCOUNTING, INC.,                )
                                          )
                  Plaintiff/Appellee,     )
                                          )
       vs.                                )
                                          )                ORDER FOR DISMISSAL
JUNKERMIER, CLARK, CAMPANELLA,            )                WITH PREJUDICE
STEVENS, P.C., CHRISTINA RIEKENBERG,      )
PAUL UITHOVEN, TERRY L. ALBORN, and       )
ALBORN, UITHOVEN, RIEKENBERG, P.C.        )
d/b/a AMATICS CPA GROUP,                  )
                                          )
                  Defendants/Appellants.  )
__________________________________________)



       Milligan Accounting, Inc., Terry L. Alborn, and Alborn, Uithoven, Riekenberg, P.C.

having filed a Joint Stipulation for Dismissal pursuant to Rule 16, M. R. App. P., and good cause

appearing therefrom, it is hereby ordered that:

       Milligan Accounting, Inc.’s, Terry L. Alborn’s, and Alborn, Uithoven, Riekenberg,

P.C.’s appeals and cross-appeals are hereby dismissed with prejudice.

       DATED this _____ day of April, 2020.



                                             ________________________________________




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                        April 16 2020